DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 8 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form …	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1-3, 5, 6, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-236043 (JP-043) as evidenced by admissions in the Instant Application.	4
IV. Claim Rejections - 35 USC § 103	7
A. Claims 4, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP-043 as evidenced by admissions in the Instant Application.	8
V. Response to Arguments	11
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A. Claims 8 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form …
for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 was amended to eliminate Pd as one of the “addition metal[s] M” in the “Ag alloy layer”, yet each of claims 8 and 15, which depend directly or indirectly from claim 1, requires the “addition element M” to be Pd; therefore, each of claims 8 and 15 broadens claim 1, thereby failing to further limit the subject matter of the claim upon which it depends, and also failing to include all the limitations of the claim upon which it depends for failing to require M to be Sn or Sb.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-3, 5, 6, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-236043 (JP-043) as evidenced by admissions in the Instant Application.
With regard to claim 1, JP-043 discloses, generally in Figs. 1, 2, 10, and 12-14, 
1. (Original) An electrode structure of 
[1] a back electrode 4 formed on a back surface of a semiconductor substrate 2 and having a multilayer structure 41/42/43 including metal layers laminated in the following order from the semiconductor substrate: a Ti layer 41, a Ni layer 42, and a Ag alloy layer 43 [¶¶ 19-29], 
wherein 
[2] the Ag alloy layer 43 includes an alloy of Ag and an addition metal M selected from Sn …  [¶¶ 27-29], 
[3] when the back electrode is subjected to elemental analysis with an X-ray photoelectron spectrometer in a depth direction from the Ag alloy layer to the Ni layer, on a boundary between the Ni layer and the Ag alloy layer, an intermediate 
[4] when the content (at%) of each metal in the intermediate region is converted based on the spectra derived from all the metals Ni, Ag, and the addition element M, a maximum of the content of the addition element M is 5 at% or more.  

With regard to features [3] and [4] of claim 1, while JP-043 does not indicate that an XPS elemental analysis is done, the back electrode 4 will inherently include the intermediate region having the structural features required by features [3] and [4] because JP-043 includes the same metal layers in the same order and the same thicknesses and heats the laminate to a temperature required to cause the inter-diffusion of the Ag, Sn, and Ni.  
In this regard, JP-043 discloses that the metal laminate 41/42/43 making the back electrode 4 formed on the semiconductor substrate 2, wherein the thickness range for the Ti layer 41 is 20 to 1000 nm, for the Ni layer 42 is 200 to 7000 nm, and for the Ag alloy layer 43 is 20 nm to 500 nm and may contain the alloying metal Sn in an amount of 0.1 to 20 wt% (JP-043: ¶¶ 23-29).  In addition, JP-043 explicitly performs a heat treatment in vacuum or inert gas to the back electrode 4 in order to provide adhesion between each of the metal layers 41, 42, 43 (JP-043: ¶ 41), which results in improved heat resistance versus using a pure Ag layer for layer 43 of the back electrode (¶¶ 48-49)—which is the same result observed by the Inventors of the Instant Application, thereby providing evidence that the claimed intermediate region is formed.  
The Instant Application discloses the thickness range (1) for the Ti layer is 200 nm to 1000 nm (Instant Claim 6), and (2) for the Ni layer is 200 to 7000 nm (Instant Claim 5), and (3) for the Ag alloy layer is 50 nm to 1000 nm with the alloying metal M of Sn is 1.5 at% to 4.5 at% (Instant Claim 4).  Note that the atomic mass of each of Ag and Sn is within 10% of each other; therefore the at% is within 10% of the wt%.  
Instant Claims 7 and 14; Instant Specification at pp. 9-11, ¶¶ 24-27, and pp. 14-22; ¶¶ 36-55.)  While the heating temperature described in JP-043 at paragraph [0041] is not provided, JP-043 gives heating to temperatures of 180 ºC for 30 minutes (JP-043: ¶ 51), which is a temperature that the Instant Application admits would result in formation of the claimed intermediate region having the characteristics required by features [3] and [4] of claim 1. 
Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove that the back electrode 4 of JP-043, heated to at least 180 ºC for 30 minutes does not include the claimed intermediate region having the claimed properties—not to mention the heat treatment described at paragraph [0041] that achieves the same improved heat resistance (¶¶ 48-49) as observed in the Instant Application versus pure Ag on the Ni layer.  (See MPEP 2112(I)-(V).)  
This is all of the features of claim 1.

With regard to claims 2 and 3, JP-043 further discloses,
2. (Original) The electrode structure of a back electrode 4 according to claim 1, wherein the maximum of the content of the addition element M in the intermediate region is 7 at% or more.  
3. (Previously Presented) The electrode structure of a back electrode 4 according to claim 1, wherein the intermediate region has a thickness of 40 nm or more and 150 nm or less.  
These features are inherent for the same reasons and same evidence admitted in the Instant Application, as explained above.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 5 and 6, JP-043 further discloses,
5. (Previously Presented) The electrode structure of a back electrode 4 according to claim 1, wherein the Ni layer has a thickness of 200 nm or more and 7000 nm or less [¶¶ 25-26].  
6. (Previously Presented) The electrode structure of a back electrode 4 according to claim 1, wherein the Ti layer has a thickness of 20 nm or more and 1000 nm or less [¶¶ 23-24].  

With regard to claim 10, 
10. (Previously Presented) The electrode structure of a back electrode according to claim 2, wherein the intermediate region has a thickness of 40 nm or more and 150 nm or less.  
 As above, because the thickness of the Ag alloy layer 43 deposited on the Ni layer 42 has a thickness and Sn or Pd content overlapping the respective ranges used in the Instant Application, it is held, absent evidence to the contrary, that the intermediate region having each of Ag, Sn, and Ni, or Ag, Pd, and Ni, would fall within the claimed thickness range of 40 to 150 nm (Instant Application: Fig. 1).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 12 and 13, JP-043 further discloses
12. (Previously Presented) The electrode structure of a back electrode according to claim 2, wherein the Ni layer has a thickness of 200 nm or more and 7000 nm or less [¶¶ 25-26].  
13. (Previously Presented) The electrode structure of a back electrode according to claim 2, wherein the Ti layer has a thickness of 20 nm or more and 1000 nm or less [¶¶ 23-24].  

IV. Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 4, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP-043 as evidenced by admissions in the Instant Application.
Claims 4 and 11 read,  
4. (Previously Presented) The electrode structure of a back electrode according to claim 1, wherein 
the Ag alloy layer is a Ag alloy containing the addition element M in an amount of 1.5 at% or more and 4.5 at% or less, and 
the Ag alloy layer has a thickness of 50 nm or more and 1000 nm or less.  
11. (Previously Presented) The electrode structure of a back electrode according to claim 2, wherein 
the Ag alloy layer is a Ag alloy containing the addition element M in an amount of 1.5 at% or more and 4.5 at% or less, and 
the Ag alloy layer has a thickness of 50 nm or more and 1000 nm or less.  
The prior art of JP-043, as explained above, discloses each of the features of claims 1 and 2.  As also explained above, the thickness of the Ag alloy layer 43 is 20 to 500 nm, which overlaps the claimed range.  In addition, the amount of Sn or Pd in the Ag alloy layer 43 is 0.1 wt% to 20 wt% [¶¶ 27-29], which also overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Bear in mind that JP-043 sees the same results of improved heat resistance as found in the Instant Application.  “[U]nexpected results [relied upon to rebut a prima facie case of obviousness].., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
It would have been obvious to one of ordinary skill in the art, at the time of the instant invention, to use a thickness falling within a range of 50 to 500 nm because JP-043 suggests using a range of 20 to 500 nm.  
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use 2 at% or 3 at% or 4 at% of Sn or Pd in the Ag alloy because these at% fall within the suggested range of 0.1 wt% to 20 wt%, bearing in mind that, because the atomic mass of each of Ag, Pd and Sn is within 10% of each other, the at% is within 10% of the wt%.  
This is all of the features of claims 4 and 11.


7. (Previously Presented) A method for producing the electrode structure of a back electrode 4 defined in claim 1, 
[1] wherein the addition element M is Sn … [¶¶ 27-28], 
[2] the method comprises a step of forming a Ti layer 41 on a back surface of a semiconductor substrate 2 [¶¶ 22-24], 
[3] a step of forming a Ni layer 42 on the Ti layer 41 [¶¶ 25-26], and 
[4] a step of forming a Ag alloy layer 43 including a Ag alloy containing Sn … in an amount of 2.0 mass% or more and 9.5 mass% or less on the Ni layer 42 [¶¶ 27-29], and 
[5] the method further comprises, after forming the Ag alloy layer, a step of heating the substrate to 100 ºC or more and 300 ºC or less [¶¶ 41, 51].  

14. (Previously Presented) A method for producing the electrode structure of a back electrode defined in claim 2, 
[1] wherein the addition element M is Sn … [¶¶ 27-28], 
[2] the method comprises a step of forming a Ti layer 41 on a back surface of a semiconductor substrate 2 [¶¶ 22-24], 
[3] a step of forming a Ni layer 42 on the Ti layer 41 [¶¶ 25-26], and 
[4] a step of forming a Ag alloy layer 43 including a Ag alloy containing Sn … in an amount of 2.0 mass% or more and 9.5 mass% or less on the Ni layer 42 [¶¶ 27-29], and 
[5] the method further comprises, after forming the Ag alloy layer, a step of heating the substrate to 100 ºC or more and 300 ºC or less [¶¶ 41, 51].  

As to the claimed range for the mass% of Sn in the Ag alloy in each of claim 7 and 14, this is prima facie obvious for the same reasons as discussed under claims 4 and 11.


V. Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but they are not fully persuasive. 
The rejection over Suzuki is rendered moot by the amendment to claim 1 omitting Pd as the “addition metal M” in the Ag alloy, which is the only claimed metal disclosed in Suzuki.  As such, the rejection is withdrawn. 
Applicant argues that JP-043 does not disclose the claim electrode structure because the time-temperature conditions of 180 ºC for 30 minutes is insufficient to allow the diffusion of the Sn, Ag, and Ni to form the claimed “intermediate region” at the boundary between the Ag-Sn alloy layer and the Ni layer (Remarks: p. 6).  In supporting the argument Applicant states,
Applicant respectfully disagrees with this interpretation of JP-043. Applicant's originally filed Specification describes that the heat treatment temperature is “100 ºC or more and 300°C or less” and that the heat treatment time is “15 minutes or more and 120 minutes or less”.  It is correct that the conditions in JP-043 are within the recited conditions.  However, in order to diffuse the metal atoms by heat treatment to form an intermediate region, it is necessary to set the heating time in accordance with the heating temperature. That is, if the intermediate region is formed at a high temperature, then heating for a relatively short time will be sufficient, but in order to form an intermediate region at a low temperature, then heating for a long time is required. 
(Remarks: p. 6)
First, while Examiner acknowledges the well-known time-temperature relationship for diffusion.  Applicant misapplies it to the instant situation.  As is exceedingly well known in the art, Fick’s laws of diffusion show that the temperature dependence of the diffusion is based on an absolute temperature scale, i.e., Kelvins.  The temperature in Kelvins is 273 plus the temperature in ºC; therefore, 180 ºC equals (180 + 273) K = 453 K, and 250 ºC = 523 K.  Accordingly, the diffusion at 453 K is 86.6% of the temperature at 250 ºC and would have 86.6% of the driving supra).  
Applicant continues, 
In the embodiments set forth in the Specification, it is taught that the intermediate region is formed by heating at a temperature of "250°C" for "60 minutes". In contrast, the heat treatment of JP-043 has a lower heating temperature and a shorter heating time than those corresponding conditions in the heat treatment of the embodiments in the Specification. Applicant respectfully submits that the intermediate region of the claimed invention would not exist in JP-043 because the heating conditions shown in JP-043 would not be sufficient. 
(Remarks: p. 6)
While Examiner agrees that the extent of diffusion at 250 ºC for 60 minutes will be necessarily greater than that at 180 ºC for 30 minutes, it does not change the fact that each of the Sn, Ag, and Ni would exist at the claimed “intermediate region” formed at the “boundary between the Ni layer and the Ag alloy layer” because the Instant Application admits that this will happen, as explained in the rejection.  The Instant Application discloses and claims (claims 7 and 14) that diffusion will occur in the temperature range of 100 ºC to 300 ºC and further that a time of 15 min to 120 min is sufficient, and Applicant acknowledges this (supra).  Applicant cannot, now, recharacterize its admissions in the Instant Specification and the claims based on the single example of a time-temperature relationship for the heat treatment, i.e. 60 minutes at 250 ºC, used for each of the three claimed metals, i.e. Sn, Sb, and Pd (Pd now omitted from claim 1), as shown in Figs. 1-3.  In other words, Applicant failed to meet its burden of proof to provide factual objective evidence that the electrode in JP-043 would not form the claimed “intermediate layer” of claim 1, as required in the rejection.  (See MPEP 2112(I)-(V).)   Applicant’s current, conclusory observations do not suffice as evidence—given Applicant’s admissions in the Instant Application.

Second, the Office Action argues that the heat treatment described in paragraph [0041] of JP-043 achieves improvement in heat resistance on par with the present invention.  However, the heat treatment described in paragraph [0041] of JP-043 seems to be effective in releasing a small amount of water in the metal electrode, which should be the reason for any perceived improvement in het resistance not the formation of an intermediate layer.  JP-043 does not teach or suggest that an intermediate region is formed by causing diffusion of metal atoms, and that with such a formed intermediate region, delamination of the Ag alloy layer is prevented.
(Remarks: p. 7; emphasis added)
Paragraph [0041] of JP-043 states,
[0041] Heat treatment may be performed in vacuum or in an inert gas during or after formation of the back electrode 4.  By performing the heat treatment, the adhesion between the metal electrodes can be improved, and a small amount of water or the like contained in the metal electrodes causing the bonding failure can be released at the time of soldering.
(Emphasis added.)
Oddly, Applicant only addressed the release of water in the electrode and failed to acknowledge the improved adhesion between the layers of the metal electrodes afforded by the heat treatment of the laminate electrodes.  The improved adhesion would necessarily reduce delamination versus no improvement in adhesion among the layers of the laminate.  As such, JP-043 observes another result that the inventors of the Instant Application have observed, thereby providing further evidence that diffusion of the metals, i.e. Ag, Sn, and Ni, to form the claimed “intermediate region” occurs in JP-043 upon the heat treatment. 
Based on all of the foregoing, Applicant’s arguments are not found persuasive. 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814